Citation Nr: 1644669	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  09-24 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for a cervical spine disorder, currently evaluated as 40 percent disabling. 

2.  Entitlement to an increased rating for lumbosacral strain and myositis, in excess of 20 percent prior to February 19, 2016, and in excess of 40 percent thereafter.

3.  Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active service from August 1978 to October 1995. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Juan, Puerto Rico, which denied the above claims. 

In February 2010 the Veteran was afforded a travel Board hearing conducted by a Veterans Law Judge (VLJ) who is no longer with the Board.  A transcript of the hearing has been associated with the Veteran's electronic claims file.  In September 2016 the Veteran was notified that the VLJ who held the February 2010 hearing is no longer with the Board, and he was offered the opportunity for a new Board hearing, which he declined.  The Board may therefore proceed.

When this case was previously before the Board in February 2011, it was decided in part and remanded in part for additional evidentiary development.  The case is now returned to the Board for further appellate action.

Subsequently, in a March 2016 decision, the evaluation of lumbosacral strain and myositis was increased to 40 percent, effective February 19, 2016.  This action did not satisfy the Veteran's appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that the Veteran had previously designated Harry R. Segarra, Esquire, as his attorney.  The Veteran revoked that representation in October 2016.  As he has not designated a new representative, the Veteran is proceeding unrepresented.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay in this appeal, further development is needed prior to the dispositions of the Veteran's cervical, lumbar spine, and TDIU claims. 

The Veteran contends that the symptoms associated with his cervical and lumbar spine disorders are worse than contemplated in the assigned ratings.  The Veteran also maintains that his symptoms have progressively worsened over time and markedly interfere with his ability to work.

At the outset, the Board notes that Social Security Administration (SSA) records associated with the electronic claims file in September 2015 are not written in English.  On remand, translation should be provided for these records as the Board cannot discount the possibility that the Veteran discussed his disabilities on appeal. 

When this case was previously before the Board in February 2011, the issues of entitlement to increased ratings were remanded in order to assess the severity of the disabilities.

In response to the remand, the Veteran was afforded VA examinations in February 2016 in which the examiner noted pain on examination; the ranges of motion noted to exhibit pain were listed as "forward flexion, extension, right lateral flexion, left lateral flexion, right lateral rotation, left lateral rotation" for both the cervical and lumbosacral disabilities.  

However, the February 2016 examiner did not report whether testing of the cervical and lumbosacral disabilities was performed on active and passive motion, and in both weightbearing and non-weightbearing.  38 C.F.R. § 4.59 (2015) provides that, with respect to painful motion and arthritis, the joints involved should be tested for pain on both active and passive motion, in weightbearing and non-weight bearing if possible, and if possible, with the range of the opposite undamaged joint.  Id.  Moreover, the examiner noted the presence of pain on the examinations, but did not specify at which degree in the arc of motion the pain began. 

The United States Court has held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).

For these reasons, a new examination is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Finally, the Board notes again that in readjudicating the claims, the RO should consider whether there are any factors that would warrant referral to the Director of Compensation Service for assignment of extraschedular ratings under the provisions of 38 C.F.R. § 3.321.

TDIU 

As noted by the Board in February 2011, the issue of entitlement to a TDIU was raised by the record and was remanded for development and adjudication.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A remand confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Nonetheless, it appears that this matter has not yet been adjudicated by the AOJ.  A remand is therefore required in order to comply with the Board's prior remand instructions. 

Notice is taken by the Board that the issue of the Veteran's TDIU entitlement remains at issue as it is otherwise inextricably intertwined with the other claims for higher ratings.  See Harris v. Dewinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Provide translation to English of the SSA records associated with the electronic claims file in September 2015.

2.  Schedule a VA examination in order to determine the current severity of the service-connected cervical and lumbar spine disorders.  Access to the electronic claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.

All tests deemed necessary shall be conducted, including X-rays, and the results reported in detail.  

The VA examiner is directed to conduct range of motion testing and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups. 

The examination should include testing for pain in active motion, passive motion, weightbearing and non-weightbearing for the joint in question (and if there is any medical basis upon which to find that there is an opposite joint to the spine, then of that paired joint if possible).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should provide information concerning where the Veteran experiences pain during range of motion testing, and if so, at which degree limitation of motion due to pain begins.

Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted. 

The examiner shall inquire as to periods of flare-up, and note the frequency of duration of any such flare-ups.  The examiner must also estimate the additional loss of function, expressed in degrees of motion, during such flare-ups, to the extent possible.  The VA examiner must comment on how and to what extent these manifestations affect the Veteran.  If the severity of these manifestations cannot be quantified, the examiner must so indicate and fully explains the reasons therefor.  

The examiner is also directed to specifically comment on the following:

(a) Whether there is any ankylosis, either favorable or unfavorable.

(b) Whether the spine disabilities have required any periods of doctor prescribed bed rest, and if so, the frequency and duration of the bed rest within the last 12-month period.

(c) State what impact, if any, the Veteran's cervical and lumbar spine disorders, either singly or jointly, have on his activities of daily living, including his ability to obtain and maintain employment.  38 C.F.R. § 4.10 (2015).

A rationale should be provided for all opinions expressed.

3.  Upon completion of the examination ordered above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claims on appeal, to include entitlement to a TDIU.  Referral for extra-schedular consideration should be addressed.  If any benefit sought on appeal remains denied, the AOJ must furnish the Veteran with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

By this remand the Board intimates no final outcome.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




